

117 HR 384 IH: Bicycle Commuter Act of 2021
U.S. House of Representatives
2021-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 384IN THE HOUSE OF REPRESENTATIVESJanuary 21, 2021Mr. Blumenauer (for himself, Mr. Buchanan, and Ms. Pressley) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to modify employer-provided fringe benefits for bicycle commuting.1.Short titleThis Act may be cited as the Bicycle Commuter Act of 2021.2.Modification of employer-provided fringe benefits for bicycle commuting(a)Repeal of suspension of exclusion for qualified bicycle commuting reimbursementSection 132(f) of the Internal Revenue Code of 1986 is amended by striking paragraph (8).(b)Commuting fringe includes bikeshare(1)In generalClause (i) of section 132(f)(5)(F) of such Code is amended by striking a bicycle and all that follows and inserting bikeshare, a bicycle, and bicycle improvements, repair, and storage, if the employee regularly uses such bikeshare or bicycle for travel between the employee’s residence and place of employment or mass transit facility that connects an employee to their place of employment..(2)BikeshareSection 132(f)(5)(F) of such Code is amended by adding at the end the following:(iv)BikeshareThe term bikeshare means a bicycle rental operation at which bicycles are made available to customers to pick up and drop off for point-to-point use within a defined geographic area..(c)Low-Speed electric bicyclesSection 132(f)(5)(F) of such Code, as amended by subsection (b)(2), is amended by adding at the end the following:(v)Low-speed electric bicyclesThe term bicycle includes a two- or three-wheeled vehicle with fully operable pedals and an electric motor of less than 750 watts (1 h.p.), whose maximum speed on a paved level surface, when powered solely by such a motor while ridden by an operator who weighs 170 pounds, is less than 20 mph..(d)Modification relating to bicycle commuting monthClause (iii) of section 132(f)(5)(F) of such Code is amended to read as follows:(iii)Qualified bicycle commuting monthThe term qualified bicycle commuting month means, with respect to any employee, any month during which such employee regularly uses a bicycle for a portion of the travel between the employee’s residence and place of employment..(e)Limitation on exclusion(1)In generalSubparagraph (C) of section 132(f)(2) of such Code is amended by striking applicable annual limitation and inserting applicable monthly limitation.(2)Applicable monthly limitation definedClause (ii) of section 132(f)(5)(F) of such Code is amended to read as follows:(ii)Applicable monthly limitationThe term applicable monthly limitation, with respect to any employee for any month, means an amount equal to 30 percent of the dollar amount in effect for the month under paragraph (2)(B)..(3)Aggregate limitationSubparagraph (B) of section 132(f)(2) of such Code is amended by inserting and the applicable monthly limitation in the case of any qualified bicycle commuting benefit.(f)No constructive receiptParagraph (4) of section 132(f) of such Code is amended by striking (other than a qualified bicycle commuting reimbursement).(g)Conforming amendmentsParagraphs (1)(D), (2)(C), and (5)(F) of section 132(f) of such Code are each amended by striking reimbursement each place it appears and inserting benefit.(h)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2021.